EXHIBIT 10.5.7 Seventh Amendment to the Amended and Restated Revolving Credit Agreement SEVENTH AMENDMENT TO THE AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT This Seventh Amendment to the Amended and Restated Revolving Credit Agreement (this “Amendment”) is made effective as of September 30, 2009 and is entered into among Union Carbide Corporation, as Borrower (“Borrower”), The Dow Chemical Company, as Lender (“Lender”) and K-Dow Petrochemicals UC Sub C, Inc. and Union Carbide Chemicals & Plastics Technology LLC as the Subsidiary Guarantors (the “Subsidiary Guarantors”) (together, the “Parties”). BACKGROUND The parties have entered into the Amended and Restated Revolving Credit Agreement dated as of May28, 2004, as amended by the First Amendment to the Amended and Restated Revolving Credit Agreement dated October29, 2004, the Second Amendment to the Amended and Restated Revolving Credit Agreement dated December30, 2004, the Third Amendment to the Amended and Restated Revolving Credit Agreement dated September30, 2005, the Fourth Amendment to the Amended and Restated Revolving Credit Agreement dated September30, 2006, the Fifth Amendment to the Amended and Restated Revolving Credit Agreement dated September30, 2007, and the Sixth Amendment to the Amended and Restated Revolving Credit Agreement dated September30, 2008 (the “Credit Agreement”). The Parties desire to amend the Credit Agreement according to the terms in this Amendment. Any capitalized terms used in this Amendment, but not otherwise defined in this Amendment, are as defined in the Credit Agreement. THE AGREEMENT 1. Amendment to Section 1.1. The Parties agree to amend Section1.1 of the Credit Agreement by Replacing the definition of “Scheduled Termination Date” with the following definition: “Scheduled Termination Date” means December30, 2010. 2. No Other Amendment or Waiver. Except as expressly amended by this Amendment, the Credit Agreement and all other Loan Documents remain in full force and effect in accordance with their terms, and the Parties ratify and confirm the Credit Agreement and all other Loan Documents in all respects. 3. Execution in Counterparts. This amendment may be executed in any number of counterparts and and by different parties in separate counterparts, each of which when so executed will be deemed to be an original and all of which taken together will constitute one and the same agreement. Signature pages may be detached from multiple separate counterparts and attached to a single counterpart so that all signature pages are attached to the same document. 4. Governing Law. This Amendment and the rights and obligation of the Parties to this Amendment will be governed by, and construed and interpreted in accordance with, the law of the State of New York. 5. Subsidiary Guarantors. The Guarantors to this Agreement will only be bound by their guarantees if they remain a wholly owned subsidiary of the Borrower. [Signature pages follow.] 27 The Parties agree that this Amendment is effective as of September30, 2009, and they have caused their authorized representatives to execute this Amendment below. LENDER: SUBSIDIARY GUARANTORS: THE DOW CHEMICAL COMPANY K-DOW PETROCHEMICALS UC SUB C, INC. By: /s/ FERNANDO RUIZ By: /s/ MICHAEL L. GLENN Name: Fernando Ruiz Name: Michael L. Glenn Title: Corporate Vice President and Title: Secretary Treasurer BORROWER: UNION CARBIDE CORPORATE UNION CARBIDE CHEMICALS & PLASTICS TECHNOLOGY LLC By: /s/ EUDIO GIL By: /s/ MARK A WHITEMAN Name: Eudio Gil Name: Mark A. Whiteman Title: Chief Financial Officer, Vice Title: Vice President President, and Treasurer 28
